Mr. Justice Waterman delivered the opinion of the Court. The bill of the plaintiff in error, condensed, is that, having had her property sold under a foreclosure sale, and being entitled to redeem therefrom, the defendant, White, has purchased a second mortgage made by her, in form an absolute deed, and refuses to permit her to redeem. Neither Mr. White nor any of the defendants to her bill, bad any power to prevent her redeeming from the foreclosure sale of her property. The statute, section 18, chapter 77, gave to her a right of redemption which no one could, against her will, deprive her of. It was not necessary that Mr. White, or anybody else, should consent to her redeeming, or to take money she offered. She had an absolute right to deposit the proper redemption money with the master who made the sale, and thereby a redemption would be effected. If plaintiff in error has failed to avail herself of this plain right of redemption, it is not the fault of Mr. White or anybody else. Mo bill to obtain the right of redemption was necessary or proper. If the absolute deed by her made to Howard S. Prescott, and that by her direction made to Oliver S. Patch, Jr., were in trust for her benefit, and the absolute deed by Patch to Morey was but a mortgage, and if White, when he purchased and received a deed from Landis had notice of this, she may be entitled to maintain a bill against White to redeem from the alleged mortgage to Morey; but her alleged right to redeem from a mortgage to Morey did not and does not extend the time within which she had an absolute right to redeem from the foreclosure sale made by the master in chancery. It is for an extension of such statutory time, an enlargement of the plain right given her b)7 the law, that her bill was filed, and it was properly dismissed. The decree of the Superior Court is affirmed.